Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159291                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159291
                                                                    COA: 339119
                                                                    Wayne CC: 16-010382-FC
  ROBERTA VAN BUREN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 17, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we
  REMAND this case to the Wayne Circuit Court for an evidentiary hearing pursuant to
  People v Ginther, 390 Mich. 436 (1973), for a determination of whether the defendant was
  denied the effective assistance of trial counsel.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2019
           b1029
                                                                               Clerk